        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 1 of 85




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


AUTO - OWNERS INSURANCE               )
COMPANY and OWNERS                    )
INSURANCE COMPANY                     )
                                      )
      Plaintiff                       )
                                      )        CIVIL ACTION FILE NO.
v.                                    )
                                      )
MEP PRO SERVICES, LLC; THE            )
WHITING-TURNER                        )
CONTRACTING COMPANY;                  )
AND UNITED STATES FIRE                )
INSURANCE COMPANY                     )

      Defendants.

             COMPLAINT FOR DECLARATORY JUDGMENT

      COME NOW, AUTO-OWNERS INSURANCE COMPANY (“Auto-

Owners”) and OWNERS INSURANCE COMPANY (“Owners”), Plaintiffs in the

above-styled action, and file this Complaint for Declaratory Judgment, showing

this honorable Court as follows:

                       PARTIES AND JURISDICTION

                                          1.

      This is an action for declaratory judgment brought pursuant to Rule 57 of the

Federal Rules of Civil Procedure and 28 U.S.C. § 2201, to declare the rights and
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 2 of 85




other legal relations surrounding the questions of actual controversy which

presently exist among Auto-Owners and Owners and MEP Pro Services, LLC

(“MEP Pro”); The Whiting-Turner Contracting Company (“Whiting-Turner”); and

United States Fire Insurance Company (“U.S. Fire”) (MEP Pro, Whiting-Turner,

and U.S. Fire collectively, the “Defendants”).

                                          2.

      Defendant MEP Pro is a Georgia limited liability company existing under

the laws of Georgia, and can be served through its registered agent, Harold J.

Phillips, 30 Dorris Rd, Alpharetta, GA 30004.

                                          3.

      Defendant Whiting-Turner is a Maryland corporation, authorized to do

business in the state of Georgia, and which may be served through its registered

agent, C T CORPORATION SYSTEM, 289 S. Culver Street, Lawrenceville, GA

30046-4805.

                                          4.

      Defendant U.S. Fire is a New York insurance company, authorized to do

business in the state of Georgia, and which may be served through its registered

agent, C T CORPORATION SYSTEM, 289 S. Culver Street, Lawrenceville, GA

30046-4805.

                                        -2-
         Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 3 of 85




                                             5.

      Defendant MEP Pro seeks coverage from Auto-Owners under a policy of

liability insurance for the allegations made against it in a lawsuit filed against it by

Whiting-Turner, which is further detailed below.

                                             6.

      Defendant MEP Pro has neither sought coverage nor affirmatively stated

that it would not seek coverage from Owners under a policy of liability insurance

for the allegations made against it in a lawsuit filed against it by Whiting-Turner,

which is further detailed below.

                                             7.

      Whiting-Turner is the Plaintiff in the underlying lawsuit detailed below and,

therefore, it is a necessary party to this action.

                                             8.

      Defendant United States Fire Insurance Company (“U.S. Fire”) is a

Defendant in the underlying lawsuit detailed below and, therefore, it is a necessary

party to this action.




                                           -3-
         Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 4 of 85




                                            9.

       Auto-Owners is a corporation organized and existing under the laws of the

State of Michigan and having its principal place of business in Michigan. Auto-

Owners submits itself to the jurisdiction and venue of this Court.

                                            10.

       Owners is a corporation organized and existing under the laws of the State of

Michigan and having its principal place of business in Michigan. Owners submits

itself to the jurisdiction and venue of this Court.

                                            11.

       This Court has original jurisdiction over this action under the provisions of

28 U.S.C. § 1332, because it is a civil action in which the amount in controversy

exceeds the sum or value of $75,000, exclusive on interest and costs, and is among

citizens of different states.

                                            12.

       Venue in this action is proper pursuant to 28 U.S.C. § 1391.

                            FACTUAL BACKGROUND

                                            13.

       On September 25, 2020, Whiting-Turner filed the lawsuit captioned The

Whiting-Turner Contracting Company v. MEP Pro Services, LLC; and United


                                          -4-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 5 of 85




States Fire Insurance Company, in the State Court of Fulton County, Georgia,

Civil Action File No. 20EV005573 (the “underlying lawsuit”), naming MEP Pro

and U.S. Fire as Defendants. A copy of the underlying lawsuit is attached hereto

as Exhibit 1.

                                          14.

      Whiting-Turner and U.S. Fire have been included as named Defendants in

this action for declaratory relief because they have a potential financial interest in

the outcome of this action.

                                          15.

      MEP Pro has been served with the underlying lawsuit and filed its Answer

to the same.

                                          16.

      According to the underlying lawsuit, Whiting-Turner was the general

contractor on a project known as SLX Atlanta located at 5211 Peachtree Industrial

Boulevard, DeKalb County, Georgia 30341 (the “Project”). Exhibit 1 at ¶ 7.

                                          17.

      According to the underlying lawsuit, on November 2, 2017, Whiting-Turner

and MEP Pro entered into a Subcontract, pursuant to which MEP Pro agreed to

provide plumbing services at the Project. Exhibit 1 at ¶ 7.

                                         -5-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 6 of 85




                                             18.

      According to the underlying lawsuit, in connection with the Project, US Fire

executed a performance bond in favor of Whiting-Turner and on behalf of MEP

Pro. Exhibit 1 at ¶ 9-10.

                                             19.

      Whiting-Turner alleges that MEP Pro is in default of its obligations under

the Subcontract and that its negligence caused certain damage to the Project.

Exhibit 1 at ¶ 19-20, 47, 63-66.

                                             20.

      Whiting-Turner alleges that it provided written notice of MEP Pro’s alleged

defaults at the Project to US Fire on August 1, 2018 and September 12, 2018.

Exhibit 1 at ¶ 21.A and Exhibit C thereto.

                                             21.

      On September 7, 2018, Whiting-Turner provided notice of default to MEP

Pro regarding “its failure to pursue the work in accordance with the schedule,

failure to supply sufficient manpower and/or materials of required quality, and its

disruption of Whiting-Turner’s work or others connected with the Project.”

Exhibit 1 at ¶ 21.B and Exhibit D thereto.




                                        -6-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 7 of 85




                                             22.

      On October 2, 2018, Whiting-Turner provided a notice of default to MEP

Pro regarding “its failure to pursue the work in accordance with the schedule,

failure to supply sufficient manpower and materials, failure to perform certain

work (such as failing to install fire caulk and water riser and failing to perform

testing on waste and water systems), and its disruption of Whiting-Turner’s work

or others connected with the Project.” Exhibit 1 at ¶ 21.C and Exhibit E thereto.

                                             23.

      On October 24, 2018, Whiting-Turner provided a notice of default to MEP

Pro regarding “its failure to pursue the work in accordance with the schedule,

failure to supply proper management/supervision, failure to supply sufficient

manpower, failure to perform or complete certain work (such as failing to set

bathtubs, not completing the fire caulk or water mains in corridors), and its

disruption of Whiting-Turner’s work or others connected with the Project.”

Exhibit 1 at ¶ 21.D and Exhibit F thereto.

                                             24.

      In Count I of the underlying lawsuit, Whiting-Turner makes a claim for

breach of contract against MEP Pro, alleging that it “materially breached the

Subcontract” by (a) failing to diligently pursue and maintain the progress of its

                                        -7-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 8 of 85




work according to schedule; (b) failing to provide proper and sufficient

management and supervision of its work on the Project; (c) failing to provide

proper and sufficient manpower to perform its work on the Project; (d) failing to

supply all material necessary to timely perform and complete its work on the

Project; and (e) failing to timely pay its second-tier subcontractors and suppliers.

Exhibit 1 at ¶ 46.

                                          25.

      Whiting-Turner seeks damages for the breach of contract claim including

that “MEP Pro agreed to pay Whiting-Turner its costs and damages caused by

MEP Pro’s defaults and failures to meet its obligations under the Subcontract,

including any delay or damages caused by MEP Pro, such as consequential or

liquidated damages threatened or assessed against Whiting-Turner.” Exhibit 1 at ¶

47.

                                          26.

      In Count II of the underlying lawsuit, Whiting-Turner makes a claim against

MEP Pro and U.S. Fire for liability under the bond. Exhibit 1 at ¶ 50-61.

                                          27.

      In Count II of the underlying lawsuit, Whiting-Turner seeks damages related

to its assumption of MEP Pro’s debts, payments it made to second-tier

                                        -8-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 9 of 85




subcontractors and suppliers, and consequential and liquidated damages assessed

against Whiting-Turner. Exhibit 1 at ¶ 54, 57, 58.

                                         28.

      In Count III of the underlying lawsuit, Whiting-Turner alleges that MEP Pro

negligently installed pipe and failed to install pipe in a good and workmanlike

manner, resulting in leaks, which caused damage to parts of the Project. Exhibit 1

at ¶ 64-65.

                                         29.

      In Count III of the underlying lawsuit, Whiting-Turner seeks unspecified

damages for Whiting-Turner’s alleged negligence. Exhibit 1 at ¶ 64-65.

                                         30.

      According to a “leak log” provided by Whiting-Turner, the cost of repairs

which are allegedly due to MEP Pro’s negligence exceeds $118,000.

                             OWNERS’ POLICIES
                                         31.

      Owners issued Tailored Protection Policy number 174618-57339643-17 to

MEP Pro for the policy periods of August 4, 2017 to August 4, 2018 (“First

Owners Policy”). A true and correct copy of the First Owners Policy is attached

hereto as Exhibit 2. Policy number 174618-57339643-18 was issued to MEP Pro,


                                        -9-
       Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 10 of 85




with effective dates from August 4, 2018 through August 4, 2019 (“Second

Owners Policy”) (First Owners Policy and Second Owners Policy together

“Owners Policies”). A true and correct copy of the Second Owners Policy is

attached as Exhibit 3. The Owners Policies provided general liability coverage

with general aggregate limits of $2 million, and an each occurrence limit of $1

million. Under the Owners Policies’ Commercial General Liability Coverage

Form, coverage was provided as follows:


            COVERAGE A. BODILY INJURY AND PROPERTY
            DAMAGE LIABILITY
      1.    Insuring Agreement

            a. We will pay those sums that the insured becomes legally obligated
               to pay as damages because of "bodily injury" or "property damage"
               to which this insurance applies. We will have the right and duty to
               defend the insured against any "suit" seeking those damages. We
               may at our discretion investigate any claim or "occurrence" and
               settle any claim or "suit" that may result. But:

               (1) The amount we will pay for damages is limited as described in
                  Section III - Limits of Insurance; and

               (2) Our right and duty to defend end when we have used up the
                  applicable limit of insurance in the payment of judgments or
                  settlements under Coverage A or B or medical expenses under
                  Coverage C. No other obligation or liability to pay sums or
                  perform acts or services is covered unless explicitly provided
                  for under Supplementary Payments - Coverages A and B.
               b. This insurance applies to "bodily injury" and "property damage"
                  only if:

                                      -10-
       Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 11 of 85




                   (1) The "bodily injury" or "property damage" is caused by an
                   "occurrence" that takes place in the "coverage territory";
                   (2) The "bodily injury" or "property damage" occurs during the
                   policy period; and

                   (3) Prior to the policy period, no insured listed under Paragraph
                   1. of Section II - Who Is An Insured and no "employee"
                   authorized by you to give or receive notice of an "occurrence"
                   or claim, knew that the "bodily injury" or "property damage"
                   had occurred, in whole or in part. If such a listed insured or
                   authorized "employee" knew, prior to the policy period, that the
                   "bodily injury" or "property damage" occurred, then any
                   continuation, change or resumption of such "bodily injury" or
                   "property damage" during or after the policy period will be
                   deemed to have been known prior to the policy period.
            c. "Bodily injury" or "property damage" will be deemed to have been
                known to have occurred at the earliest time when any insured listed
                under Paragraph 1. of Section II - Who Is An Insured or any
                "employee" authorized by you to give or receive notice of an
                "occurrence" or claim:

                (1) Reports all, or any part, of the "bodily injury" or "property
                   damage" to us or any other insurer;

                (2) Receives a written or verbal demand or claim for damages
                   because of the "bodily injury" or "property damage"; or

                (3) Becomes aware by any other means that "bodily injury" or
                   "property damage" has occurred or has begun to occur.

            …

                                         32.
      The Owners Policies, as amended by endorsement, also contained the

following exclusions:


                                       -11-
Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 12 of 85




 2. Exclusions

     This insurance does not apply to:

     a. Expected Or Intended Injury

          "Bodily injury" or "property damage" expected or intended from
          the standpoint of the insured. This exclusion does not apply to
          "bodily injury" resulting from the use of reasonable force to protect
          persons or property.

     b. Contractual Liability

          "Bodily injury" or "property damage" for which the insured is
          obligated to pay damages by reason of the assumption of liability
          in a contract or agreement. This exclusion does not apply to
          liability for damages:

          (1) Assumed in a contract or agreement that is an "insured
          contract", provided the "bodily injury" or "property damage"
          occurs subsequent to the execution of the contract or agreement.
          However, if the insurance under this policy does not apply to the
          liability of the insured, it also does not apply to such liability
          assumed by the insured under an "insured contract".

          (2) That the insured would have in the absence of the contract or
          agreement.

 …
     j.      Damage to Property

     “Property damage” to:

     …

     (6) That particular part of real property on which you or any
         contractors or subcontractors working directly or indirectly
         on your behalf are performing operations, if the “property
         damage” arises out of those operations; or

                                  -12-
Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 13 of 85




    (7) That particular part of any property that must be restored,
        repaired, or replaced because “your work” was incorrectly
        performed on it.

    …


    Paragraph (7) of this exclusion does not apply to “property damage”
    included in the “products completed operations hazard.”

 k. Damage To Your Product

    “Property damage” to “your product” arising out of it or any part of it.
 l. Damage To Your Work
    “Property damage” to “your work” arising out of it or any part
    of it and included in the "products-completed operations
    hazard."

 m. Damage To Impaired Property Or Property Not Physically
   Injured

    “Property damage” to “impaired property” or property that has
    not been physically injured, arising out of:
    (1) A defect, deficiency, inadequacy or dangerous condition in
        “your product” or “your work;” or

    (2) A delay or failure by you or anyone acting on your behalf to
        perform a contract or agreement in accordance with its
        terms.

    This exclusion does not apply to the loss of use of other
    property arising out of sudden and accidental physical injury to
    “your product” or “your work” after it has been put to its
    intended use.


                               -13-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 14 of 85




                                           33.

      The Owners Policies contain a Georgia Limited Fungi or Bacteria

Coverage-Small Business endorsement, which states, in relevant part, as follows:

      2.       Exclusions

               This insurance does not apply to:

               a.    “Bodily Injury” arising out of a “fungi or bacteria
                     incident”.

               b.    Any loss, cost or expense arising out of the abating,
                     testing for, monitoring, cleaning up, removing,
                     containing,     treating,   detoxifying,     neutralizing,
                     remediating or disposing of, or in any way responding to,
                     or assessing the effects of, “fungi” or bacteria, by any
                     insured or by any other person or entity.

               This exclusion does not apply to any “fungi” or bacteria that
               are, are on, or are contained in, a good or product intended for
               bodily consumption.
      …

      The endorsement further provides that the limit shown in the schedule “is

the most we will pay under Coverage A for all ‘property damage’ arising out of

one or more “fungi or bacteria incident’.” The endorsement contains the following

definitions:


      “Fungi” means any type or form of fungus, including mold or mildew
      and any mycotoxins, spores, scents or byproducts produced or
      released by fungi.


                                         -14-
       Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 15 of 85




      “Fungi or bacteria incident” means an incident which would not have
      occurred, in whole or in part, but for the actual, alleged or threatened
      inhalation of, ingestion of, contact with, exposure to, existence of, or
      presence of, any “fungi” or bacteria on or within a building or
      structure, including its contents, regardless of whether any other
      cause, event, material or product contributed concurrently or in any
      sequence to such damage.
                                          34.

      The Owners Policies contained preconditions to coverage with which an

insured was required to comply. For example, the Owners Policies stated:

         2. Duties In The Event Of Occurrence, Offense, Claim Or Suit
            a.     You must see to it that we are notified as soon as
                   practicable of an “occurrence” or an offense which may
                   result in a claim. To the extent possible, notice should
                   include:

                   (1) How, when and where the “occurrence” or offense
                       took place;
                   (2) The names and addresses of any injured persons and
                       witnesses; and
                   (3) The nature and location of any injury or damage
                       arising out of the “occurrence” or offense.
            b. If any claim is made or “suit” is brought against any
               insured, you must:

                   (1) Immediately record the specifics of any claim or
                       “suit” and the date received; and

                   (2) Notify us as soon as practicable.

                   You must see to it that we receive written notice of any
                   claim or “suit” as soon as practicable.
                                        -15-
       Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 16 of 85




            c.     You and any other involved insured must:

                   (1) Immediately send us copies of any correspondence,
                       demands, notices, summonses or papers in
                       connection with any claim or “suit”;

                   (2) Authorize us to obtain records and other information;
                   (3) Cooperate with us in the investigation or settlement of
                       any claim or defense of any “suit”; and

                   (4) Assist us, upon our request, in the enforcement of any
                       right against any person or organization which may
                       be liable to the insured because of injury or damage
                       to which this insurance may also apply.
            d. No insured will, except at that insured’s own cost,
               voluntarily make a payment, assume any obligation, or
               incur any expense, other than for first aid, without our
               consent.

                                          35.

      In addition, each Owners Policy contained a Commercial General Liability

Plus endorsement, which provided for a Broadened Knowledge of Occurrence

provision. More specifically, the policies provided as follows:

            5.     BROADENED KNOWLEDGE OF OCCURRENCE

            Under SECTION IV – COMMERCIAL GENERAL
            LIABILITY CONDITIONS, 2. Duties In The Event of
            Occurrence, Offense, Claim Or Suit, the following
            paragraph is added:

            Paragraphs a. and b. of this condition will not serve to deny
            any claim for failure to provide us with notice as soon as


                                       -16-
 Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 17 of 85




      practicable after an “occurrence” or an offense which may
      result in a claim:
      a.      If the notice of a new claim is given to your
              “employee”; and

      b.      That “employee” fails to provide us with notice as soon
              as practicable.

      This exception shall not apply:

      a.      To you; or
      b.      To any officer, director, partner, risk manager or
              insurance manager of yours.

                                     36.

The Owners Policies also contained the following condition:

   4. Other Insurance

   If other valid and collectible insurance is available to the insured for a
   loss we cover under Coverages A or B of this Coverage Part, our
   obligations are limited as follows:

      a.      Primary Insurance

      This insurance is primary except when Paragraph b. below
      applies. If this insurance is primary, our obligations are not
      affected unless any of the other insurance is also primary. Then,
      we will share with all that other insurance by the method
      described in Paragraph c. below.
      b. Excess Insurance

           This insurance is excess over:



                                   -17-
Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 18 of 85




          (1) Any of the other insurance, whether primary, excess,
          contingent or on any other basis:
             (a) That is Fire, Extended Coverage, Builder's Risk,
             Installation Risk or similar coverage for "your work";

             (b) That is Fire insurance for premises rented to you
             or temporarily occupied by you with permission of the
             owner;

             (c) That is insurance purchased by you to cover your
             liability as a tenant for "property damage" to premises
             rented to you or temporarily occupied by you with
             permission of the owner; or
             (d) If the loss arises out of the maintenance or use of
             aircraft, "autos" or watercraft to the extent not subject
             to Exclusion g. of Section I – Coverage A – Bodily
             Injury And Property Damage Liability.

          (2) Any other primary insurance available to an insured,
          other than an additional insured, covering liability for
          damages arising out of the premises or operations, or the
          products and completed operations, for which you have
          been added as an additional insured by attachment of an
          endorsement. When this insurance is excess, we will
          have no duty under Coverage A or B to defend the
          insured against any "suit" if any other insurer has a duty
          to defend the insured against that "suit". If no other
          insurer defends, we will undertake to do so, but we will
          be entitled to the insured's rights against all those other
          insurers. When this insurance is excess over other
          insurance, we will pay only our share of the amount of
          the loss, if any, that exceeds the sum of:

          (1) The total amount that all such other insurance would
          pay for the loss in the absence of this insurance; and



                              -18-
       Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 19 of 85




                   (2) The total of all deductible and self-insured amounts
                   under all that other insurance. We will share the
                   remaining loss, if any, with any other insurance that is
                   not described in this Excess Insurance provision and was
                   not bought specifically to apply in excess of the Limits of
                   Insurance shown in the Declarations of this Coverage
                   Part.
                                          37.

      On March 29, 2019, a non-renewal notice for the Second Owners Policy was

mailed, showing that the policy would not be renewed effective August 4, 2019.

A true and correct copy of the non-renewal notice is attached hereto as Exhibit 4.

                          AUTO-OWNERS’ POLICY
                                          38.

      On September 20, 2019, MEP Pro’s insurance agent contacted Auto-Owners

and requested coverage for MEP Pro. The agent represented that MEP Pro had

suffered no losses during the two policy terms that the Owners policy was in effect.

                                          39.

      Auto-Owners agreed to rewrite the policy with a current effective date if loss

runs were provided from August 4, 2019 to present, showing continuous coverage.

                                          40.

      MEP Pro submitted a web application for the Auto-Owners Policy,

representing that it was insured by MetLife from August 23, 2019 through August


                                        -19-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 20 of 85




23, 2020, that it had no losses in the past five years, and that no policy had been

cancelled or non-renewed in the past three years. A true and correct copy of said

web application is attached hereto as Exhibit 5.

                                          41.

      MEP Pro did not disclose any insurance coverage in effect from August 4,

2019, when the Owners Policy was cancelled or non-renewed, to August 23, 2019.

However, MEP Pro also represented that it had no lapses in coverage within three

years of the application.

                                          42.

      Without waiving defenses related to application misrepresentations or lack

of consideration, Auto-Owners shows that, based on the representations in the

application, it issued Tailored Protection Policy number 194618-57521819-19 to

MEP Pro for the policy period of September 20, 2019 to September 20, 2020

(“Auto-Owners Policy”). A true and correct copy of the Auto-Owners Policy is

attached hereto as Exhibit 6. The Auto-Owners Policy provided general liability

coverage with general aggregate limits of $2 million, and an each occurrence

limit of $1 million. The Auto-Owners Policy’s commercial general liability

coverage form provided, as follows:




                                        -20-
Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 21 of 85




    COVERAGE A. BODILY INJURY AND PROPERTY
    DAMAGE LIABILITY
    1. Insuring Agreement

    a. We will pay those sums that the insured becomes legally obligated
       to pay as damages because of "bodily injury" or "property damage"
       to which this insurance applies. We will have the right and duty to
       defend the insured against any "suit" seeking those damages.
       However, we will have no duty to defend the insured against any
       "suit" seeking damages for "bodily injury" or "property damage" to
       which this insurance does not apply. We may, at our discretion,
       investigate any "occurrence" and settle any claim or "suit" that
       may result. But:

         (1) The amount we will pay for damages is limited as described in
            Section III – Limits Of Insurance; and

         (2) Our right and duty to defend ends when we have used up the
             applicable limit of insurance in the payment of judgments or
             settlements under Coverages A or B or medical expenses under
             Coverage C.

    No other obligation or liability to pay sums or perform acts or services
    is covered unless explicitly provided for under Supplementary
    Payments – Coverages A and B.

    b.    This insurance applies to "bodily injury" and "property damage"
         only if:

    …

         (2) The "bodily injury" or "property damage" occurs during the
            policy period; and

         (3) Prior to the policy period, no insured listed under Paragraph 1.
            of Section II – Who Is An Insured and no "employee"
            authorized by you to give or receive notice of an "occurrence"
            or claim, knew that the "bodily injury" or "property damage"
                                -21-
Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 22 of 85




            had occurred, in whole or in part. If such a listed insured or
            authorized "employee" knew, prior to the policy period, that the
            "bodily injury" or "property damage" occurred, then any
            continuation, change or resumption of such "bodily injury" or
            "property damage" during or after the policy period will be
            deemed to have been known prior to the policy period.

    c.     "Bodily injury" or "property damage" which occurs during the
         policy period and was not, prior to the policy period, known to
         have occurred by any insured listed under Paragraph 1. of Section
         II – Who Is An Insured or any "employee" authorized by you to
         give or receive notice of an "occurrence" or claim, includes any
         continuation, change or resumption of that "bodily injury" or
         "property damage" after the end of the policy period.

    d. "Bodily injury" or "property damage" will be deemed to have been
       known to have occurred at the earliest time when any insured listed
       under Paragraph 1. of Section II – Who Is An Insured or any
       "employee" authorized by you to give or receive notice of an
       "occurrence" or claim:

         (1) Reports all, or any part, of the "bodily injury" or "property
            damage" to us or any other insurer;

         (2) Receives a written or verbal demand or claim for damages
            because of the "bodily injury" or "property damage"; or

         (3) Becomes aware by any other means that "bodily injury" or
             "property damage" has occurred or has begun to occur.

    e. Damages because of "bodily injury" include damages claimed by
       any person or organization for care, loss of services or death
       resulting at any time from the "bodily injury".

    …




                                -22-
      Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 23 of 85




                                         43.

     The Auto-Owners Policy’s COMMON POLICY CONDITIONS, A.

CANCELLATION provided as follows:

     4. Notice of cancellation will state the effective date of cancellation.
        The policy period will end on that date.

                                         44.

     The Auto-Owners Policy also contained the following exclusions:

           2. Exclusions
           This insurance does not apply to:

           a.      Expected Or Intended Injury
                   “Bodily injury” or “property damage” expected or
                   intended from the standpoint of the insured. This
                   exclusion does not apply to “bodily injury” resulting
                   from the use of reasonable force to protect persons or
                   property.

                   ...
           b. Contractual Liability

                "Bodily injury" or "property damage" for which the insured is
                obligated to pay damages by reason of the assumption of liability
                in a contract or agreement. This exclusion does not apply to
                liability for damages:

           (1) That the insured would have in the absence of the contract or
              agreement; or

                (2) Assumed in a contract or agreement that is an "insured
                contract", provided the "bodily injury" or "property damage"
                                      -23-
Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 24 of 85




         occurs subsequent to the execution of the contract or agreement.
         Solely for the purposes of liability assumed in an "insured
         contract", reasonable attorneys' fees and necessary litigation
         expenses incurred by or for a party other than an insured are
         deemed to be damages because of "bodily injury" or "property
         damage", provided:

            (a) Liability to such party for, or for the cost of, that party's
                defense has also been assumed in the same "insured
                contract"; and

            (b) Such attorneys' fees and litigation expenses are for defense
               of that party against a civil or alternative dispute resolution
               proceeding in which damages to which this insurance
               applies are alleged.

    …
    j.      Damage to Property

    “Property damage” to:

    …

    (5) That particular part of real property on which you or any
        contractors or subcontractors working directly or indirectly
        on your behalf are performing operations, if the “property
        damage” arises out of those operations; or

    (6) That particular part of any property that must be restored,
        repaired, or replaced because “your work” was incorrectly
        performed on it.

    …

    Paragraph (6) of this exclusion does not apply to “property damage”
    included in the “products completed operations hazard.”



                                -24-
       Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 25 of 85




         k. Damage To Your Product

            “Property damage” to “your product” arising out of it or any part of it.

         l. Damage To Your Work

            “Property damage” to “your work” arising out of it or any part
            of it and included in the "products-completed operations
            hazard."

         m. Damage To Impaired Property Or Property Not Physically
           Injured

            “Property damage” to “impaired property” or property that has
            not been physically injured, arising out of:

                 (1) A defect, deficiency, inadequacy or dangerous condition
                     in “your product” or “your work;” or

                 (2) A delay or failure by you or anyone acting on your behalf
                     to perform a contract or agreement in accordance with its
                     terms.

            This exclusion does not apply to the loss of use of other
            property arising out of sudden and accidental physical injury to
            “your product” or “your work” after it has been put to its
            intended use.

                                          45.

      The Auto-Owners Policy’s Georgia Limited Fungi or Bacteria Coverage-

Small Business endorsement states, in relevant part, as follows:

            2.      Exclusions

            This insurance does not apply to:



                                        -25-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 26 of 85




               a.    “Bodily Injury” arising out of a “fungi or bacteria
                     incident”.

               b.    Any loss, cost or expense arising out of the abating,
                     testing for, monitoring, cleaning up, removing,
                     containing,     treating,   detoxifying,     neutralizing,
                     remediating or disposing of, or in any way responding to,
                     or assessing the effects of, “fungi” or bacteria, by any
                     insured or by any other person or entity.

               This exclusion does not apply to any “fungi” or bacteria that
               are, are on, or are contained in, a good or product intended for
               bodily consumption.

                                      ***

      The endorsement further provides that the limit shown in the schedule “is

the most we will pay under Coverage A for all ‘property damage’ arising out of

one or more “fungi or bacteria incident’.” The endorsement contains the following

definitions:

      1.       “Fungi” means any type or form of fungus, including mold or
               mildew and any mycotoxins, spores, scents or byproducts
               produced or released by fungi.

      2.        “Fungi or bacteria incident” means an incident which would
               not have occurred, in whole or in part, but for the actual,
               alleged or threatened inhalation of, ingestion of, contact with,
               exposure to, existence of, or presence of, any “fungi” or
               bacteria on or within a building or structure, including its
               contents, regardless of whether any other cause, event, material
               or product contributed concurrently or in any sequence to such
               damage.



                                         -26-
       Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 27 of 85




                                         46.

      The Auto-Owners Policy contained preconditions to coverage with which

an insured was required to comply. For example, the Auto-Owners Policy stated:

         2. Duties In The Event Of Occurrence, Offense, Claim Or Suit

            a.    You must see to it that we are notified as soon as
                  practicable of an “occurrence” or an offense which may
                  result in a claim. To the extent possible, notice should
                  include:

                  (1) How, when and where the “occurrence” or offense
                      took place;

                  (2) The names and addresses of any injured persons and
                      witnesses; and

                  (3) The nature and location of any injury or damage
                      arising out of the “occurrence” or offense.

            b. If any claim is made or “suit” is brought against any
               insured, you must:

                  (1) Immediately record the specifics of any claim or
                      “suit” and the date received; and

                  (2) Notify us as soon as practicable.

                  You must see to it that we receive written notice of any
                  claim or “suit” as soon as practicable.

            c.    You and any other involved insured must:

                  (1) Immediately send us copies of any correspondence,
                      demands, notices, summonses or papers in
                      connection with any claim or “suit”;


                                       -27-
       Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 28 of 85




                  (2) Authorize us to obtain records and other information;

                  (3) Cooperate with us in the investigation or settlement of
                      any claim or defense of any “suit”; and

                  (4) Assist us, upon our request, in the enforcement of any
                      right against any person or organization which may
                      be liable to the insured because of injury or damage
                      to which this insurance may also apply.

            d. No insured will, except at that insured’s own cost,
               voluntarily make a payment, assume any obligation, or
               incur any expense, other than for first aid, without our
               consent.

                                         47.

      The Auto-Owners Policy contained a Commercial General Liability Plus

endorsement, which provided for a Broadened Knowledge of Occurrence

provision. More specifically, the Auto-Owners Policy provided as follows:

            5.    BROADENED KNOWLEDGE OF OCCURRENCE

            Under SECTION IV – COMMERCIAL GENERAL
            LIABILITY CONDITIONS, 2. Duties In The Event of
            Occurrence, Offense, Claim Or Suit, the following
            paragraph is added:

            Paragraphs a. and b. of this condition will not serve to deny
            any claim for failure to provide us with notice as soon as
            practicable after an “occurrence” or an offense which may
            result in a claim:

            a.    If the notice of a new claim is given to your
                  “employee”; and


                                       -28-
       Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 29 of 85




            b.      That “employee” fails to provide us with notice as soon
                    as practicable.
            This exception shall not apply:

            a.      To you; or

            b.      To any officer, director, partner, risk manager or
                    insurance manager of yours.

                                           48.

      In addition, the Auto-Owners Policy contained the following condition

regarding other insurance coverage:

         4. Other Insurance

         If other valid and collectible insurance is available to the insured for a
         loss we cover under Coverages A or B of this Coverage Part, our
         obligations are limited as follows:

            a.      Primary Insurance

            This insurance is primary except when Paragraph b. below
            applies. If this insurance is primary, our obligations are not
            affected unless any of the other insurance is also primary. Then,
            we will share with all that other insurance by the method
            described in Paragraph c. below.

            b. Excess Insurance

                 (1) This insurance is excess over:

                    (a) Any of the other insurance, whether primary, excess,
                    contingent or on any other basis:

                       (i) That is Fire, Extended Coverage, Builder's Risk,
                       Installation Risk or similar coverage for "your work";

                                         -29-
Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 30 of 85




             (ii) That is Fire insurance for premises rented to you
             or temporarily occupied by you with permission of the
             owner;

             (iii) That is insurance purchased by you to cover your
             liability as a tenant for "property damage" to premises
             rented to you or temporarily occupied by you with
             permission of the owner; or

             (iv) If the loss arises out of the maintenance or use of
             aircraft, "autos" or watercraft to the extent not subject
             to Exclusion g. of Section I – Coverage A – Bodily
             Injury And Property Damage Liability.

          (b) Any other primary insurance available to you
          covering liability for damages arising out of the premises
          or operations, or the products and completed operations,
          for which you have been added as an additional insured.

       (2) When this insurance is excess, we will have no duty
       under Coverages A or B to defend the insured against any
       "suit" if any other insurer has a duty to defend the insured
       against that "suit". If no other insurer defends, we will
       undertake to do so, but we will be entitled to the insured's
       rights against all those other insurers.

       (3) When this insurance is excess over other insurance, we
       will pay only our share of the amount of the loss, if any, that
       exceeds the sum of:

          (a) The total amount that all such other insurance would
          pay for the loss in the absence of this insurance; and

          (b) The total of all deductible and self-insured amounts
          under all that other insurance.

       (4) We will share the remaining loss, if any, with any other
       insurance that is not described in this Excess Insurance
       provision and was not bought specifically to apply in excess
                               -30-
     Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 31 of 85




             of the Limits of Insurance shown in the Declarations of this
             Coverage Part.

                                      49.

    The Auto-Owners Policy provides in SECTION IV – COMMERCIAL

GENERAL LIABILITY CONDITIONS, as follows:

       5. Premium Audit

          a. We will compute all premiums for this Coverage Part in
             accordance with our rules and rates.
          b. Premium shown in this Coverage Part as advance premium
             is a deposit premium only. At the close of each audit period
             we will compute the earned premium for that period and
             send notice to the first Named Insured. The due date for
             audit and retrospective premiums is the date shown as the
             due date on the bill. If the sum of the advance and audit
             premiums paid for the policy period is greater than the
             earned premium, we will return the excess to the first
             Named Insured.
          c. The first Named Insured must keep records of the
             information we need for premium computation, and send us
             copies at such times as we may request.

    In addition, the Common Policy Conditions provide, as follows:

        E. PREMIUMS

              The first Named Insured shown in the Declarations:

            a. Is responsible for the payment of all premiums; and

            b. Will be the payee for any return premiums we pay.



                                    -31-
     Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 32 of 85




                                       50.

    The Auto-Owners Policy provides in SECTION IV – COMMERCIAL

GENERAL LIABILITY CONDITIONS, as follows:

       6. Representations
          By accepting this policy, you agree:

          a. The statements in the Declarations are accurate and
             complete;

          b. Those statements are based upon representations you made
             to us; and
          c. We have issued this policy in reliance upon your
             representations.
                                       51.

    The Auto-Owners Policy provides in COMMERCIAL INLAND

MARINE CONDITIONS, SPECIAL CONDITIONS, as follows:

       CONCEALMENT, MISREPRESENTATION OR FRAUD

       This coverage is void as to you and any other insured if, before or
       after a loss:

       a. You or any other insured have willfully concealed or
          misrepresented:

          (1) A material fact or circumstance that relates to this insurance
             or the subject thereof; or
          (2) Your interest herein.




                                      -32-
       Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 33 of 85




         b. There has been fraud or false swearing by you or any other
            insured with regard to a matter that relates to this insurance or
            the subject thereof.

                                         52.

      The Auto-Owners Policy further provides in SPECIAL CONDITIONS

AMENDATORY ENDORSEMENT, as follows:

         Under COMMERCIAL INLAND MARINE CONDITIONS,
         SPECIAL CONDITIONS, are amended as follows:
         1. CONCEALMENT, MISREPRESENTATION OR FRAUD is
            deleted and replaced by the following:

            CONCEALMENT, MISREPRESENTATION OR FRAUD
            Any misrepresentations, omissions, concealment of facts, and
            incorrect statements by or on behalf of any insured shall not
            prevent a recovery under this policy unless:

            a. fraudulent;
            b. material either to the acceptance of the risk or to the hazard
            assumed by us; or
            c. we in good faith would either not have issued the policy or
            would not have issued this policy in as large an amount or at the
            premium rate as applied for or would not have provided
            coverage with respect to the hazard resulting in the loss if the
            true facts had been known to us as required by the application
            for this policy.

                                         53.

      MEP Pro agreed to provide payment of the premium owed for the Auto-

Owners Policy through automatic monthly billing.


                                       -33-
       Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 34 of 85




                                       54.

     On September 24, 2019, Auto-Owners attempted to withdraw the first

premium from MEP Pro’s bank account.

                                       55.

     On September 27, 2019, MEP Pro’s payment was reversed by its bank.

                                       56.

     On September 30, 2019, Auto-Owners issued a returned payment notice to

MEP Pro.

                                       57.

     On October 31, 2019, Auto-Owners billed MEP Pro in full, but MEP Pro did

not pay the premium owed for the Auto-Owners Policy.

                                       58.

     The Auto-Owners Policy was cancelled effective December 20, 2019 for

nonpayment of premium.

                                       59.

     On December 31, 2019 and January 30, 2020, Auto-Owners sent bills to

MEP Pro for earned premiums.

                                       60.

     MEP Pro never made any premium payments on the Auto-Owners Policy.

                                    -34-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 35 of 85




                                           61.

       On January 7, 2020, Whiting-Turner sent a letter to MEP Pro’s insurance

agent, Integrated Insurance Solutions, placing it on notice that Whiting-Turner

terminated the Subcontract for lack of performance and that it had experienced a

number of quality issues with MEP Pro’s work, which resulted in leaks, requiring

repair work by other contracting trades (drywall / paint / millwork / plumbing).

                                           62.

       Whiting-Turner enclosed a purported Certificate of Insurance dated

September 20, 2019 with the January 7, 2020 letter, purportedly naming Whiting-

Turner as an additional insured under the Auto-Owners Policy for the SLX project.

The purported Certificate of Insurance is attached as Exhibit 7.

                                           63.

       The purported Certificate of Insurance expressly states that “if the certificate

holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL

INSURED provisions or be endorsed…..A statement on this certificate does not

confer rights to the certificate holder in lieu of such endorsement(s).” The

Certificate also states,

              THIS CERTIFICATE IS ISSUED AS A MATTER OF
              INFORMATION ONLY AND CONFERS NO RIGHTS
              UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE
              DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND,
                                         -35-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 36 of 85




             EXTEND, OR ALTER THE COVERAGE AFFORDED BY
             THE POLICIES BELOW. THIS CERTIFICATE OF
             INSURANCE DOES NOT CONSTITUTE A CONTRACT
             BETWEEN THE ISSUING INSURER(S), AUTHORIZED
             REPRESENTATIVE OR PRODUCER, AND THE
             CERTIFICATE HOLDER.

                                        64.

      This purported Certificate of Insurance was issued without the authorization

of Auto-Owners.

                                        65.

      Whiting-Turner also enclosed a purported Blanket Additional Insured

endorsement, purportedly an endorsement to the Auto-Owners Policy, in the

January 7, 2020 letter. The purported Blanket Additional Insured endorsement is

attached as Exhibit 8.

                                        66.

      Auto-Owners has no record of having issued any Blanket Additional Insured

endorsement for the Auto-Owners Policy issued to MEP Pro, and no Blanket

Additional Insured Endorsement was made a part of the Auto-Owners Policy

issued to MEP Pro.

                                        67.

      MEP Pro did not place Auto-Owners on notice of a potential claim related to

the Project until February 18, 2020.
                                       -36-
           Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 37 of 85




                                           68.

      MEP Pro never placed Owners on notice of a potential claim related to the

Project.

                                           69.

      On or about January 8, 2021, Auto-Owners and Owners requested copies of

all insurance policies on which MEP Pro was named as an additional insured in

2018, 2019, or 2020 and all Certificates of Insurance issued to or naming MEP Pro

in 2018, 2019, or 2020.

                                           70.

      As of the date of this Complaint, MEP Pro has failed to provide any

evidence of other insurance, including policies issued to MEP Pro’s subcontractors

or any policy issued after the Second Owners Policy lapsed.

                           FIRST CLAIM FOR RELIEF
              Application Misrepresentation under O.C.G.A. § 33-24-7

                                           71.

      Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.




                                         -37-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 38 of 85




                                             72.

      MEP Pro stated on its application that it had no lapses in coverage and that it

had no claims in the prior three years, which are material representations under

O.C.G.A. § 33-24-7.

                                             73.

      Had Auto-Owners known the true facts related to the lapse in coverage or

the claims made against MEP Pro, it would not have issued the Auto-Owners

Policy or would not have issued the Auto-Owners Policy in as large an amount or

at a premium rate as applied for or would not have provided coverage with respect

to the hazard resulting in the loss if the true facts regarding the nature of the

business had been known to Auto-Owners. See O.C.G.A. § 33-24-7.

                                             74.

      Based upon MEP Pro’s material misrepresentations, which, if known to

Auto-Owners, would have affected whether or the terms under which Auto-

Owners issued a policy to MEP Pro, Auto-Owners requests permission to rescind

the policy and declare it void ab initio.

                                             75.

      Auto-Owners is currently providing a defense to MEP Pro in the underlying

lawsuit subject to a reservation of rights. In providing a defense, Auto-Owners has

                                            -38-
          Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 39 of 85




reserved its rights to later withdraw such defenses and/or disclaim coverage and

indemnification for all or part of any judgment that may be obtained against MEP

Pro.

                                             76.

        If the Auto-Owners Policy issued to MEP Pro is declared void ab ibnitio,

then Auto-Owners Policy does not have any obligation to provide coverage for the

underlying lawsuit against Defendant MEP Pro, and Auto-Owners has no duty to

defend or indemnify Defendant MEP Pro for the claims asserted against it in the

underlying lawsuit.

                                             77.

        Accordingly, Auto-Owners seeks a declaration that it has no duty to defend

or indemnify MEP Pro for any liability that may be sought against said Defendant

in the underlying lawsuit because the Auto-Owners Policy is void ab ibnitio.

                          SECOND CLAIM FOR RELIEF
       Breach of the Misrepresentation Provisions of the Auto-Owners Policy

                                             78.

        Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.




                                           -39-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 40 of 85




                                            79.

      The Auto-Owners Policy requires that the statements made by the insured be

accurate and complete. See ¶ 50.

                                            80.

      The Auto-Owners Policy prevents recovery if any misrepresentations,

omissions, concealment of facts, or incorrect statements by the insured are

fraudulent; material either to acceptance of the risk or to the hazard assumed by

Auto-Owners; or Auto-Owners would in good faith either not have issued the

policy or would not have issued this policy in as large an amount or at the premium

rate as applied for or would not have provided coverage with respect to the hazard

resulting in the loss if the true facts had been known to it as required by the

application for this policy. See ¶ 51-52.

                                            81.

      MEP Pro misrepresented and/or concealed material facts relating to its

application for insurance, including that it had no lapses in coverage and that it had

no claims in the prior three years.




                                        -40-
       Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 41 of 85




                                        82.

      MEP Pro intentionally misrepresented and/or concealed facts that were

material to Auto-Owners’ decision to issue the Auto-Owners Policy or the

premium rate charged for the Auto-Owners Policy.

                                        83.

      MEP Pro intended to deceive Auto-Owners in order to induce it to issue the

Auto-Owners Policy.

                                        84.

      Had Auto-Owners known the true facts related to the lapse in coverage or

the claims made against MEP Pro, it would not have issued the Auto-Owners

Policy or would not have issued the Auto-Owners Policy in as large an amount or

at a premium rate as applied for or would not have provided coverage with respect

to the hazard resulting in the loss if the true facts regarding the nature of the

business had been known to Auto-Owners.

                                        85.

      Based upon MEP Pro’s material misrepresentations and intent to deceive

Auto-Owners, Auto-Owners requests permission to rescind the Auto-Owners

Policy. Since MEP Pro paid no premiums, Auto-Owners has no consideration to

return to MEP Pro.

                                      -41-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 42 of 85




                                         86.

       Auto-Owners is currently providing a defense to MEP Pro in the underlying

lawsuit subject to a reservation of rights. In providing a defense, Auto-Owners has

reserved its rights to later withdraw such defenses and/or disclaim coverage and

indemnification for all or part of any judgment that may be obtained against MEP

Pro.

                                         87.

       If the Auto-Owners Policy is rescinded, then Auto-Owners Policy does not

have any obligation to provide coverage for the underlying lawsuit against

Defendant MEP Pro, and Auto-Owners has no duty to defend or indemnify

Defendant MEP Pro for the claims asserted against it in the underlying lawsuit.

                                         88.

       In the alternative, based upon MEP Pro’s material misrepresentations,

which, if known to Auto-Owners, would have affected whether or the terms under

which Auto-Owners issued a policy to MEP Pro, Auto-Owners seeks a declaration

that no coverage is owed under the Auto-Owners Policy.




                                       -42-
       Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 43 of 85




                                           89.

      Accordingly, Auto-Owners seeks a declaration that it has no duty to defend

or indemnify MEP Pro for any liability that may be sought against said Defendant

in the underlying lawsuit because the Auto-Owners Policy is rescinded.

                         THIRD CLAIM FOR RELIEF

                 Lack of Consideration – Auto-Owners Policy

                                           90.

      Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                           91.

      Auto-Owners would not have issued coverage to MEP Pro under the Auto-

Owners Policy without a payment of premium.

                                           92.

      The Auto-Owners Policy requires that MEP Pro, as the named insured,

submit premium payments. See ¶ 49.

                                           93.

      MEP Pro failed to pay any policy premiums for the Auto-Owners Policy.

                                           94.

      A question exists whether the Auto-Owners Policy was ever in force because

MEP Pro failed to consummate the contract because it failed to pay any premium.


                                         -43-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 44 of 85




                                          95.

       A question exists whether the Auto-Owners Policy fails for insufficient

consideration.

                                          96.

       If the Auto-Owners Policy was never consummated or fails for lack of

consideration, then Auto-Owners Policy is null and void and does not provide

coverage for the underlying lawsuit against Defendant MEP Pro, and Auto-Owners

has no duty to defend or indemnify Defendant MEP Pro for the claims asserted

against it in that lawsuit.

                                          97.

       A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Auto-Owners may have

its rights and duties, if any, under the applicable contracts of insurance determined

and avoid the possible accrual of damages.

                                          98.

       Accordingly, Auto-Owners seeks a declaration that no indemnification or

duty to defend is owed by Auto-Owners to Defendant MEP Pro for any liability

that may be sought against said Defendant in the underlying lawsuit because the




                                        -44-
          Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 45 of 85




Auto-Owners Policy was never consummated or fails for insufficient

consideration.

                        FOURTH CLAIM FOR RELIEF
                        Late Notice – Auto-Owners Policy

                                          99.

      Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                          100.

      Whiting-Turner placed MEP Pro on notice of its defaults and claims of

damage, which defaults and claims of damage gave rise to the underlying lawsuit

at least as early as September 7, 2018.

                                          101.

      MEP Pro did not place Auto-Owners on notice of a potential claim by

Whiting-Turner for damages until February 18, 2020.

                                          102.

      If the Auto-Owners Policy was ever in force, under conditions set forth in

the Auto-Owners Policy, MEP Pro was required to notify the insurer “as soon as

practicable of an ‘occurrence’ or an offense which may result in a claim.” See ¶

46, 47.




                                           -45-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 46 of 85




                                         103.

      A question exists whether MEP Pro provided timely notice to Auto-Owners

of the claim giving rise to the underlying lawsuit.

                                         104.

      If MEP Pro failed to provide timely notice, then the Auto-Owners Policy

does not provide coverage for the underlying lawsuit against Defendant MEP Pro,

and Auto-Owners has no duty to defend or indemnify Defendant MEP Pro for the

claims asserted against it in that lawsuit.

                                         105.

      A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Auto-Owners may have

its rights and duties, if any, under the applicable contracts of insurance determined

and avoid the possible accrual of damages.

                                         106.

      Accordingly, Auto-Owners seeks a declaration that no indemnification or

duty to defend is owed by Auto-Owners to Defendant MEP Pro for any liability

that may be sought against said Defendant in the underlying lawsuit because MEP

Pro failed to provide timely notice of the claim.




                                          -46-
          Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 47 of 85




                          FIFTH CLAIM FOR RELIEF

Whiting-Turner’s Purported Status as an Additional Insured – Auto-Owners
                                 Policy

                                        107.

      Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                        108.

      Whiting-Turner contends it is an additional insured under the Auto-Owners

Policy.

                                        109.

      To the extent that Whiting-Turner is an additional insured under the Auto-

Owners Policy, the Auto-Owners Policy does not provide liability coverage for a

dispute between two insureds.

                                        110.

      Further, if the Auto-Owners Policy was ever in force, under the Auto-

Owners Policy, the Auto-Owners Policy excludes coverage for damage to “your

work,” and the definition of “your work” would include the entire Project. See ¶

44.




                                         -47-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 48 of 85




                                       111.

      Thus, to the extent that Whiting-Turner is an additional insured under the

Auto-Owners Policy, the entire project would fall within the scope of “your work,”

such that no coverage would be afforded. See ¶ 44.

                                       112.

      A question exists whether Whiting-Turner is an additional insured under any

of the Policies.

                                       113.

      If Whiting-Turner is an additional insured under the Auto-Owners Policy,

then the Auto-Owners Policy does not provide coverage for the underlying lawsuit

against Defendant MEP Pro, and Auto-Owners has no duty to defend or indemnify

Defendant MEP Pro for the claims asserted against it in that lawsuit.

                                       114.

      A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Auto-Owners may have

its rights and duties, if any, under the applicable contracts of insurance determined

and avoid the possible accrual of damages.




                                        -48-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 49 of 85




                                         115.

      Accordingly, Auto-Owners seeks a declaration that no indemnification or

duty to defend is owed by Auto-Owners to Defendant MEP Pro for any liability

that may be sought against it because MEP Pro and Whiting-Turner are both

insureds under the Auto-Owners Policy.

                           SIXTH CLAIM FOR RELIEF
                         Occurrence– Auto-Owners Policy
                                         116.

      Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                         117.

      To the extent that MEP Pro has failed to satisfy the conditions of coverage in

the contract of insurance issued by Auto-Owners, the Auto-Owners Policy does not

provide coverage for the underlying lawsuit against Defendant MEP Pro, and

Auto-Owners has no duty to defend or indemnify Defendant MEP Pro for the

claims asserted against it in that lawsuit.

                                         118.

      Specifically, if the Auto-Owners Policy was ever in force, no coverage is

owed to Defendant MEP Pro under the Auto-Owners Policy for the damages

asserted in the underlying lawsuit to the extent that the damages at issue were not


                                          -49-
       Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 50 of 85




“caused by an ‘occurrence,’” as defined under the Auto-Owners Policy, which

occurred during the policy period. See ¶ 42.

                                      119.

      Therefore, to the extent that the alleged damages were not caused by an

“occurrence” under the respective policies at issue, no coverage is afforded under

said policies for liability or damages that may be sought against Defendant MEP

Pro in the underlying lawsuit.

                                      120.

      For instance, to the extent Whiting-Turner’s alleged injuries were not caused

by an accident, there would be no “occurrence” sufficient to satisfy the insuring

agreement, and there would be no coverage under the Policy.

                                      121.

      Further, the stated policy period for the Auto-Owners Policy was September

20, 2019 through September 20, 2020. See ¶ 42.

                                      122.

      The Auto-Owners Policy was cancelled effective December 20, 2019 for

nonpayment of premium.




                                       -50-
         Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 51 of 85




                                        123.

        The Auto-Owners Policy ends on the effective date of the cancellation. See

¶ 43.

                                        124.

        To the extent the damages at issue in the underlying lawsuit occurred outside

the policy period for the Auto-Owners Policy or otherwise failed to meet the

definition of an occurrence, the condition of coverage referenced in paragraph 42

of this Complaint is not satisfied.

                                        125.

        A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Auto-Owners may have

its rights and duties under the applicable contracts of insurance determined and

avoid the possible accrual of damages.

                                        126.

        Accordingly, Auto-Owners seeks a declaration that no indemnification or

duty to defend is owed by Auto-Owners to Defendant MEP Pro for any liability

that occurred outside the policy periods of any Policy.




                                         -51-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 52 of 85




                        SEVENTH CLAIM FOR RELIEF

             Property Damage/Economic Damages – Auto-Owners
                                         127.

      Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                         128.

      To the extent that MEP Pro has failed to satisfy the conditions of coverage in

the contracts of insurance issued by Auto-Owners, the Auto-Owners Policy does

not provide coverage for the underlying lawsuit against Defendant MEP Pro, and

Auto-Owners has no duty to defend or indemnify Defendant MEP Pro for the

claims asserted against it in that lawsuit.

                                         129.

      Specifically, if the Auto-Owners Policy was ever in force, the Auto-Owners

Policy at issue required that the alleged occurrence be the result of property

damage. See ¶ 42.

                                         130.

      To the extent the damages at issue in the underlying lawsuit are the result of

MEP Pro’s failure to diligently pursue and maintain the progress of its work

according to Whiting-Turner’s schedules; MEP Pro’s failure to provide proper

supervision and management of its work; failure to provide sufficient manpower;


                                          -52-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 53 of 85




failure to supply all necessary materials; and failure to hold in trust payments for

lower-tier subcontractors; the conditions of coverage referenced in paragraph 42 of

this Complaint are not satisfied.

                                       131.

       To the extent the damages at issue in the underlying lawsuit are the result of

economic damages, including, without limitation, consequential damages,

liquidated damages, costs incurred by Whiting-Turner to complete MEP Pro’s

obligations, amounts Whiting-Turner paid to second-tier subcontractors or

suppliers, debts incurred by Whiting-Turner, or other economic damages, the

conditions of coverage referenced in paragraph 42 of this Complaint are not

satisfied.

                                       132.

       A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Auto-Owners may have

its rights and duties under the applicable contracts of insurance determined and

avoid the possible accrual of damages.




                                         -53-
         Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 54 of 85




                                          133.

        Accordingly, Auto-Owners seeks a declaration that no indemnification or

duty to defend is owed by Auto-Owners to Defendant MEP Pro for non-property

damages, such as economic damages.

                          EIGHTH CLAIM FOR RELIEF

              Damage Known Prior to Policy Period – Auto-Owners

                                          134.

        Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                          135.

        Whiting-Turner placed MEP Pro on notice of defaults and claims of

damages which gave rise to the underlying lawsuit at least as early as September 7,

2018.

                                          136.

        As a condition of coverage, the insurance agreements do not provide

coverage for “property damage” which is known to an insured prior to the policy

period. See ¶ 42.




                                           -54-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 55 of 85




                                       137.

      If the Auto-Owners Policy was ever in force, to the extent property damage

was known to MEP Pro before September 20, 2019, the beginning of the policy

period, MEP Pro breached the conditions of coverage of the Auto-Owners Policy.

                                       138.

      A question exists whether MEP Pro had knowledge of property damage

claimed by Whiting-Turner prior to the policy period for the Auto-Owners Policy.

                                       139.

      If MEP Pro had knowledge of property damage prior to the policy period for

the Auto-Owners Policy, then the Auto-Owners Policy does not provide coverage

for the underlying lawsuit against Defendant MEP Pro, and Auto-Owners has no

duty to defend or indemnify Defendant MEP Pro for the claims asserted against it

in that lawsuit.

                                       140.

      A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Auto-Owners may have

its rights and duties, if any, under the applicable contracts of insurance determined

and avoid the possible accrual of damages.




                                        -55-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 56 of 85




                                        141.

      Accordingly, Auto-Owners seeks a declaration that no indemnification or

duty to defend is owed by Auto-Owners to Defendant MEP Pro for any liability

that may be sought against said Defendant in the underlying lawsuit because MEP

Pro had prior knowledge of property damage before the first date of the policy

period for the Auto-Owners Policy.

                           NINTH CLAIM FOR RELIEF

                   Expected or Intended Injury – Auto-Owners
                                        142.

      Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                        143.

      To the extent that the contract of insurance issued by Auto-Owners does not

provide coverage for the underlying lawsuit against Defendant MEP Pro, Auto-

Owners has no duty to defend or indemnify Defendant MEP Pro for the claims

asserted against it in that lawsuit.

                                        144.

      Specifically, if the Auto-Owners Policy was ever in force, the Auto-Owners

Policy at issue contain exclusions from coverage for liability for property damage

expected or intended by the insured. See ¶ 44.


                                         -56-
       Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 57 of 85




                                        145.

      To the extent the damages at issue in the underlying lawsuit arise out of

property damage expected or intended by the insured, the exclusions referenced in

paragraph 44 of this Complaint apply.

                                        146.

      Auto-Owners owes no duty to defend or indemnify Defendant MEP Pro for

the damages asserted against MEP Pro in the underlying lawsuit because the

damages were the result of MEP Pro’s acts or omissions, were expected or

intended from the standpoint of MEP Pro, and therefore fall within the expected or

intended exclusions set forth in paragraph 44 of this Complaint.

                                        147.

      A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Auto-Owners may have

its rights and duties under the applicable contract of insurance determined and

avoid the possible accrual of damages.

                                        148.

      Accordingly, Auto-Owners seeks a declaration that no indemnification or

duty to defend is owed by Auto-Owners to the Defendant MEP Pro for any liability

that may come within the expected or intended exclusions recited in paragraph 44

                                         -57-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 58 of 85




of this Complaint, including, but not limited to, any punitive damages that may be

sought against said Defendant in the underlying lawsuit.

                          TENTH CLAIM FOR RELIEF
                       Contractual Liability – Auto-Owners

                                        149.

      Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                        150.

      To the extent that the contract of insurance issued by Auto-Owners does not

provide coverage for the underlying lawsuit against Defendant MEP Pro, Auto-

Owners has no duty to defend or indemnify Defendant MEP Pro for the claims

asserted against it in that lawsuit.

                                        151.

      Specifically, if the Auto-Owners Policy was ever in force, the Auto-Owners

Policy at issue contains exclusions from coverage for liability and damages arising

from obligations assumed by MEP Pro for contractual liability. See ¶ 44.

                                        152.

      To the extent MEP Pro is obligated to pay Whiting-Turner’s alleged

damages by reason of the assumption of liability in a contract, the exclusions

referenced in paragraph 44 of this Complaint apply.


                                         -58-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 59 of 85




                                        153.

      Auto-Owners owes no duty to defend or indemnify Defendant MEP Pro for

the liability and damages asserted against MEP Pro in the underlying lawsuit

because the liability and damages were the result of MEP Pro’s assumption of

liability in a contract or agreement and therefore fall within the contractual liability

exclusion set forth in paragraph 44 of this Complaint.

                                        154.

      A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Auto-Owners may have

its rights and duties under the applicable contract of insurance determined and

avoid the possible accrual of damages.

                                        155.

      Accordingly, Auto-Owners seeks a declaration that no indemnification or

duty to defend is owed by Auto-Owners to the Defendant MEP Pro for any liability

that may come within the contractual liability exclusion recited in paragraph 44 of

this Complaint, including, but not limited to, any punitive damages that may be

sought against said Defendant in the underlying lawsuit.




                                         -59-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 60 of 85




                        ELEVENTH CLAIM FOR RELIEF

                     Business Risk Exclusions – Auto-Owners
                                        156.

      Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                        157.

      To the extent that the contract of insurance issued by Auto-Owners does not

provide coverage for the underlying lawsuit against Defendant MEP Pro, Auto-

Owners has no duty to defend or indemnify Defendant MEP Pro for the claims

asserted against it in that lawsuit.

                                        158.

      Specifically, if the Auto-Owners Policy was ever in force, the Auto-Owners

Policy at issue contains exclusions from coverage for business risk exclusions,

including damage to property, damage to your work product, damage to your work,

or damage to impaired property or property not physically injured. See ¶ 44.

                                        159.

      Whiting-Turner alleges that MEP Pro’s work was incorrectly performed,

that there were defects in construction, and that MEP Pro furnished and installed

pipe pieces which caused leaks during construction, which caused damage to




                                         -60-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 61 of 85




adjacent parts of the building. Whiting-Turner alleges that MEP Pro caused delays

that resulted in additional costs.

                                       160.

      To the extent that MEP Pro is obligated to pay Whiting-Turner’s alleged

damages which are subject to a business risk exclusion, the exclusions referenced

in paragraph 44 of this Complaint apply.

                                       161.

      Auto-Owners owes no duty to defend or indemnify Defendant MEP Pro for

the damages asserted against MEP Pro in the underlying lawsuit because the

damages were the result of MEP Pro’s acts or omissions, were damage to property,

damage to “your work” product, damage to “your work,” or damage to impaired

property or property not physically injured, and therefore fall within the business

risk exclusions set forth in paragraph 44 of this Complaint.

                                       162.

      A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Auto-Owners may have

its rights and duties under the applicable contract of insurance determined and

avoid the possible accrual of damages.




                                         -61-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 62 of 85




                                        163.

      Accordingly, Auto-Owners seeks a declaration that no indemnification or

duty to defend is owed by Auto-Owners to the Defendant MEP Pro for any liability

that may come within the business risk exclusions recited in paragraph 44 of this

Complaint, including, but not limited to, any punitive damages that may be sought

against said Defendant in the underlying lawsuit.

                        TWELFTH CLAIM FOR RELIEF

                         Fungi or Bacteria – Auto-Owners
                                        164.

      Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                        165.

      To the extent that the contract of insurance issued by Auto-Owners does not

provide coverage for the underlying lawsuit against Defendant MEP Pro, Auto-

Owners has no duty to defend or indemnify Defendant MEP Pro for the claims

asserted against it in that lawsuit.

                                        166.

      Specifically, if the Auto-Owners Policy was ever in force, the Auto-Owners

Policy at issue contains a Georgia Limited Fungi or Bacteria Coverage-Small




                                         -62-
          Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 63 of 85




Business endorsement, which limits coverage for property damage that is the result

of a fungi or bacteria incident. See ¶ 45.

                                        167.

      To the extent Whiting-Turner’s alleged damages arise out of out “fungi” or

bacteria, the above-quoted endorsement may preclude or limit coverage under the

Policy.

                                        168.

      To the extent that MEP Pro is obligated to pay Whiting-Turner’s alleged

damages which constitute a fungi or bacteria incident, the limitations referenced in

paragraph 45 of this Complaint apply.

                                        169.

      A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Auto-Owners may have

its rights and duties under the applicable contract of insurance determined and

avoid the possible accrual of damages.

                                        170.

      Accordingly, Auto-Owners seeks a declaration that its coverage obligations

are limited to the extent that the Georgia Limited Fungi or Bacteria Coverage-

Small Business limitations recited in paragraph 45 of this Complaint.

                                         -63-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 64 of 85




                     THIRTEENTH CLAIM FOR RELIEF

                       Cooperation – Auto-Owners Policy
                                        171.

      Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                        172.

      If the Auto-Owners Policy was ever in force, under the Auto-Owners Policy,

MEP Pro is required to authorize Auto-Owners to obtain records and other

information and cooperate with Auto-Owners in its investigation or settlement of

the claim or defense of the suit. See ¶ 46, 47.

                                        173.

      Auto-Owners has requested information from MEP Pro about other

insurance policies which may also be in effect and otherwise requested MEP Pro’s

cooperation in this lawsuit.

                                        174.

      A question exists whether MEP Pro breached its obligations to cooperate

with Auto-Owners investigation of this claim.

                                        175.

      If MEP Pro failed or fails to cooperate with Auto-Owners, then the Auto-

Owners Policy does not provide coverage for the underlying lawsuit against


                                         -64-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 65 of 85




Defendant MEP Pro, and Auto-Owners has no duty to defend or indemnify

Defendant MEP Pro for the claims asserted against it in that lawsuit.

                                        176.

      A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Auto-Owners may have

its rights and duties, if any, under the applicable contracts of insurance determined

and avoid the possible accrual of damages.

                                        177.

      Accordingly, Auto-Owners seeks a declaration that no indemnification or

duty to defend is owed by Auto-Owners to Defendant MEP Pro for any liability

that may be sought against said Defendant in the underlying lawsuit because MEP

Pro failed to cooperate with Auto-Owners’ investigation and defense of the claim.

                    FOURTEENTH CLAIM FOR RELIEF
                     Other Insurance – Auto-Owners Policy

                                        178.

      Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.




                                         -65-
           Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 66 of 85




                                         179.

      If the Auto-Owners Policy was ever in force, under the Auto-Owners Policy,

Auto-Owners’ coverage obligations are limited to the extent that other insurance

provides coverage for this claim. See ¶ 48.

                                         180.

      A question exists whether other insurance exists which may provide

coverage to MEP Pro for the damages sought by Whiting-Turner in the underlying

lawsuit.

                                         181.

      If other insurance exists which provides coverage to MEP Pro for this claim,

then the coverage under the Auto-Owners Policy is limited or may not exist, and

Auto-Owners may have no duty to defend or indemnify Defendant MEP Pro for

the claims asserted against it in that lawsuit.

                                         182.

      A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Auto-Owners may have

its rights and duties, if any, under the applicable contracts of insurance determined

and avoid the possible accrual of damages.




                                          -66-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 67 of 85




                                          183.

      Accordingly, Auto-Owners seeks a declaration that its obligation to

indemnify and its duty to defend is limited by the other insurance provisions of the

policy, as recited in Paragraph 48.

                      FIFTEENTH CLAIM FOR RELIEF

                        Lack of Notice – Owners Policies

                                          184.

      Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                          185.

      Whiting-Turner placed MEP Pro on notice of its defaults and claim of

damages, which defaults and claim of damages gave rise to the underlying lawsuit

at least as early as September 7, 2018.

                                          186.

      MEP Pro never placed Owners on notice of any claim related to the

underlying lawsuit.

                                          187.

      Under the Owners Policies, MEP Pro was required to notify the insurer “as

soon as practicable of an ‘occurrence’ or an offense which may result in a claim.”

See ¶ 34, 35.


                                           -67-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 68 of 85




                                       188.

      A question exists whether Owners has any obligation to provide coverage if

MEP Pro failed to provide notice of the claim giving rise to the underlying lawsuit.

                                       189.

      If MEP Pro failed to provide notice and breached the Owners Policies, then

the Owners Policies do not provide coverage for the underlying lawsuit against

Defendant MEP Pro, and Owners has no duty to defend or indemnify Defendant

MEP Pro for the claims asserted against it in that lawsuit.

                                       190.

      A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Owners may have its

rights and duties, if any, under the applicable contracts of insurance determined

and avoid the possible accrual of damages.

                                       191.

      Accordingly, Owners seeks a declaration that no indemnification or duty to

defend is owed by Owners to Defendant MEP Pro under either of the Owners

Policies for any liability that may be sought against said Defendant in the

underlying lawsuit because MEP Pro failed to provide timely notice of the claim.




                                        -68-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 69 of 85




                       SIXTEENTH CLAIM FOR RELIEF

                           Occurrence– Owners Policies
                                         192.

       Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                         193.

       To the extent that MEP Pro has failed to satisfy the conditions of coverage in

the contracts of insurance issued by Owners, the Owners Policies do not provide

coverage for the underlying lawsuit against Defendant MEP Pro, and Owners has

no duty to defend or indemnify Defendant MEP Pro for the claims asserted against

it in that lawsuit.

                                         194.

       Specifically, no coverage is owed to Defendant MEP Pro under the Owners

Policies for the damages asserted in the underlying lawsuit to the extent that the

damages at issue were not “caused by an ‘occurrence,’” as defined under the

Owners Policies, which occurred during the policy period. See ¶ 31.

                                         195.

       Therefore, to the extent that the alleged damages were not caused by an

“occurrence” under the Owners Policies at issue, no coverage is afforded under




                                          -69-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 70 of 85




said policies for liability or damages that may be sought against Defendant MEP

Pro in the underlying lawsuit.

                                       196.

      For instance, to the extent Whiting-Turner’s alleged injuries were not caused

by an accident, there would be no “occurrence” sufficient to satisfy the insuring

agreement, and there would be no coverage under the Policies.

                                       197.

      Further, the stated policy period for the Owners Policies were August 4,

2017 to August 4, 2018 and August 4, 2018 to August 4, 2019. See ¶ 31.

                                       198.

      To the extent the damages at issue in the underlying lawsuit did not occur

during either of the policy periods for the Owners Policies or otherwise failed to

meet the definition of an occurrence, the condition of coverage referenced in

paragraph 31 of this Complaint is not satisfied.

                                       199.

      A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Owners may have its

rights and duties under the applicable contracts of insurance determined and avoid

the possible accrual of damages.

                                        -70-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 71 of 85




                                         200.

       Accordingly, Owners seeks a declaration that no indemnification or duty to

defend is owed by Owners to Defendant MEP Pro under either of the Owners

Policies for any liability that occurred outside the policy periods of any Policy.

                      SEVENTEENTH CLAIM FOR RELIEF

                  Property Damage/Economic Damages – Owners

                                         201.

       Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                         202.

       To the extent that MEP Pro has failed to satisfy the conditions of coverage in

the contracts of insurance issued by Owners, the Owners Policies do not provide

coverage for the underlying lawsuit against Defendant MEP Pro, and Owners has

no duty to defend or indemnify Defendant MEP Pro for the claims asserted against

it in that lawsuit.

                                         203.

       Specifically, the Owners Policies at issue require that the alleged occurrence

be the result of property damage. See ¶ 31.




                                          -71-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 72 of 85




                                       204.

       To the extent the damages at issue in the underlying lawsuit are the result of

MEP Pro’s failure to diligently pursue and maintain the progress of its work

according to Whiting-Turner’s schedules; MEP Pro’s failure to provide proper

supervision and management of its work; failure to provide sufficient manpower;

failure to supply all necessary materials; and failure to hold in trust payments for

lower-tier subcontractors; the conditions of coverage referenced in paragraph 31 of

this Complaint are not satisfied.

                                       205.

       To the extent the damages at issue in the underlying lawsuit are the result of

economic damages, including, without limitation, consequential damages,

liquidated damages, costs incurred by Whiting-Turner to complete MEP Pro’s

obligations, amounts Whiting-Turner paid to second-tier subcontractors or

suppliers, debts incurred by Whiting-Turner, or other economic damages, the

conditions of coverage referenced in paragraph 31 of this Complaint are not

satisfied.

                                       206.

       A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Owners may have its

                                        -72-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 73 of 85




rights and duties under the applicable contracts of insurance determined and avoid

the possible accrual of damages.

                                         207.

       Accordingly, Owners seeks a declaration that no indemnification or duty to

defend is owed by Owners to Defendant MEP Pro under either of the Owners

Policies for non-property damages, such as economic damages.

                      EIGHTEENTH CLAIM FOR RELIEF

                       Expected or Intended Injury – Owners
                                         208.

       Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                         209.

       To the extent that the contracts of insurance issued by Owners do not

provide coverage for the underlying lawsuit against Defendant MEP Pro, Owners

has no duty to defend or indemnify Defendant MEP Pro for the claims asserted

against it in that lawsuit.

                                         210.

       Specifically, the Owners Policies at issue contain exclusions from coverage

for liability for property damage expected or intended by the insured. See ¶ 32.




                                          -73-
       Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 74 of 85




                                        211.

      To the extent the damages at issue in the underlying lawsuit arise out of

property damage expected or intended by the insured, the exclusions referenced in

paragraph 32 of this Complaint apply.

                                        212.

      Owners owes no duty to defend or indemnify Defendant MEP Pro for the

damages asserted against MEP Pro in the underlying lawsuit because the damages

were the result of MEP Pro’s acts or omissions, were expected or intended from

the standpoint of MEP Pro, and therefore fall within the expected or intended

exclusions set forth in paragraph 32 of this Complaint.

                                        213.

      A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Owners may have its

rights and duties under the applicable contracts of insurance determined and avoid

the possible accrual of damages.

                                        214.

      Accordingly, Owners seeks a declaration that no indemnification or duty to

defend is owed by Owners to the Defendant MEP Pro under either of the Owners

Policies for any liability that may come within the expected or intended exclusions

                                         -74-
           Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 75 of 85




recited in paragraph 32 of this Complaint, including, but not limited to, any

punitive damages that may be sought against said Defendant in the underlying

lawsuit.

                       NINETEENTH CLAIM FOR RELIEF
                              Contractual Liability – Owners

                                          215.

       Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                          216.

       To the extent that the contracts of insurance issued by Owners do not

provide coverage for the underlying lawsuit against Defendant MEP Pro, Owners

has no duty to defend or indemnify Defendant MEP Pro for the claims asserted

against it in that lawsuit.

                                          217.

       Specifically, the Owners Policies at issue contain exclusions from coverage

for liability for contractual liability. See ¶ 32.

                                          218.

       To the extent MEP Pro is obligated to pay Whiting-Turner’s alleged

damages by reason of the assumption of liability in a contract, the exclusions

referenced in paragraph 32 of this Complaint apply.


                                           -75-
           Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 76 of 85




                                       219.

      Owners owes no duty to defend or indemnify Defendant MEP Pro for the

liability and damages asserted against MEP Pro in the underlying lawsuit because

the liability and damages were the result of MEP Pro’s assumption of liability in a

contract or agreement and therefore fall within the contractual liability exclusion

set forth in paragraph 32 of this Complaint.

                                       220.

      A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Owners may have its

rights and duties under the applicable contracts of insurance determined and avoid

the possible accrual of damages.

                                       221.

      Accordingly, Owners seeks a declaration that no indemnification or duty to

defend is owed by Owners to the Defendant MEP Pro under either of the Owners

Policies for any liability that may come within the contractual liability exclusion

recited in paragraph 32 of this Complaint, including, but not limited to, any

punitive damages that may be sought against said Defendant in the underlying

lawsuit.




                                        -76-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 77 of 85




                       TWENTIETH CLAIM FOR RELIEF

                         Business Risk Exclusions – Owners
                                         222.

       Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                         223.

       To the extent that the contracts of insurance issued by Owners do not

provide coverage for the underlying lawsuit against Defendant MEP Pro, Owners

has no duty to defend or indemnify Defendant MEP Pro for the claims asserted

against it in that lawsuit.

                                         224.

       Specifically, the Owners Policies at issue contain exclusions from coverage

for business risk exclusions, including damage to property, damage to your work

product, damage to your work, or damage to impaired property or property not

physically injured. See ¶ 32.

                                         225.

       Whiting-Turner alleges that MEP Pro’s work was incorrectly performed,

that there were defects in construction, and that MEP Pro furnished and installed

pipe pieces which caused leaks during construction, which caused damage to




                                          -77-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 78 of 85




adjacent parts of the building. Whiting-Turner alleges that MEP Pro caused delays

that resulted in additional costs.

                                      226.

      To the extent that MEP Pro is obligated to pay Whiting-Turner’s alleged

damages which are subject to a business risk exclusion, the exclusions referenced

in paragraph 32 of this Complaint apply.

                                      227.

      Owners owes no duty to defend or indemnify Defendant MEP Pro for the

damages asserted against MEP Pro in the underlying lawsuit because the damages

were the result of MEP Pro’s acts or omissions, were damage to property, damage

to “your work” product, damage to “your work,” or damage to impaired property

or property not physically injured, and therefore fall within the business risk

exclusions set forth in paragraph 32 of this Complaint.

                                      228.

      A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Owners may have its

rights and duties under the applicable contracts of insurance determined and avoid

the possible accrual of damages.




                                        -78-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 79 of 85




                                         229.

       Accordingly, Owners seeks a declaration that no indemnification or duty to

defend is owed by Owners to the Defendant MEP Pro under either of the Owners

Policies for any liability that may come within the business risk exclusions recited

in paragraph 32 of this Complaint, including, but not limited to, any punitive

damages that may be sought against said Defendant in the underlying lawsuit.

                     TWENTY-FIRST CLAIM FOR RELIEF

                              Fungi or Bacteria – Owners
                                         230.

       Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                         231.

       To the extent that the contracts of insurance issued by Owners do not

provide coverage for the underlying lawsuit against Defendant MEP Pro, Owners

has no duty to defend or indemnify Defendant MEP Pro for the claims asserted

against it in that lawsuit.

                                         232.

       Specifically, the Owners Policies at issue each contain a Georgia Limited

Fungi or Bacteria Coverage-Small Business endorsement, which limits coverage

for property damage that is the result of a fungi or bacteria incident. See ¶ 33.


                                          -79-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 80 of 85




                                        233.

      To the extent Whiting-Turner’s alleged damages arise out of out “fungi” or

bacteria, the above-quoted endorsement may preclude or limit coverage under the

Policies.

                                        234.

      To the extent that MEP Pro is obligated to pay Whiting-Turner’s alleged

damages which are the result of fungi or bacteria, the limitations referenced in

paragraph 45 of this Complaint apply.

                                        235.

      A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Owners may have its

rights and duties under the applicable contracts of insurance determined and avoid

the possible accrual of damages.

                                        236.

      Accordingly, Owners seeks a declaration that its coverage obligations are

limited to the extent that the Georgia Limited Fungi or Bacteria Coverage-

Small Business limitations recited in paragraph 33 of this Complaint.




                                         -80-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 81 of 85




                  TWENTY-SECOND CLAIM FOR RELIEF

                          Cooperation – Owners Policies
                                        237.

      Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.

                                        238.

      Under the Owners Policies, MEP Pro is required to authorize Owners to

obtain records and other information and cooperate with Owners in its

investigation or settlement of the claim or defense of the suit. See ¶ 34, 35.

                                        239.

      Owners has requested information from MEP Pro about other insurance

policies which may also be in effect and otherwise requested MEP Pro’s

cooperation in this lawsuit.

                                        240.

      A question exists whether MEP Pro has cooperated with Owners

investigation of this claim.

                                        241.

      If MEP Pro failed or fails to cooperate with Owners, then the Owners

Policies do not provide coverage for the underlying lawsuit against Defendant




                                         -81-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 82 of 85




MEP Pro, and Owners has no duty to defend or indemnify Defendant MEP Pro for

the claims asserted against it in that lawsuit.

                                         242.

      A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Owners may have its

rights and duties, if any, under the applicable contracts of insurance determined

and avoid the possible accrual of damages.

                                         243.

      Accordingly, Owners seeks a declaration that no indemnification or duty to

defend is owed by Owners to Defendant MEP Pro under either of the Owners

Policies for any liability that may be sought against said Defendant in the

underlying lawsuit because MEP Pro failed to cooperate with Owners’

investigation and defense of the claim.

                    TWENTY-THIRD CLAIM FOR RELIEF
                        Other Insurance – Owners Policies

                                         244.

      Plaintiffs reiterate paragraphs 1 through 70 as if fully set forth herein.




                                          -82-
       Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 83 of 85




                                       245.

      Under the Owners Policies, Owners’ coverage obligations are limited to the

extent that other insurance provides coverage for this claim. See ¶ 36.

                                       246.

      A question exists whether other insurance exists which may provide

coverage for the claims asserted by Whiting-Turner against MEP Pro.

                                       247.

      If other insurance exists which provides coverage for Whiting-Turner’s

claims against MEP Pro, then the coverage under the Owners Policies is limited or

may not exist, and Owners may have no duty to defend or indemnify Defendant

MEP Pro for the claims asserted against it in the underlying lawsuit.

                                       248.

      A controversy of a justiciable nature presently exists among the parties,

which demands a declaration by this Court, in order that Owners may have its

rights and duties, if any, under the applicable contracts of insurance determined

and avoid the possible accrual of damages.




                                        -83-
        Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 84 of 85




                                        249.

      Accordingly, Owners seeks a declaration that its obligation to indemnify and

its duty to defend is limited by the other insurance provisions of the Owners

Policies, as recited in Paragraph 36.

      WHEREFORE, Auto-Owners and Owners pray:

      a.     That this Court enter a Declaratory Judgment declaring that Auto-

             Owners and Owners have no duty to defend or indemnify Defendant

             MEP Pro under the aforementioned contracts of insurance for any

             claims made against them in the underlying lawsuit;

      b.     That Auto-Owners and Owners be awarded their costs in this action;

      c.     That this Court award such other and further relief as this honorable

             Court may deem proper under the circumstances; and

      d.     That process and summons be issued to all Defendants herein and that

             service on the Defendants be had as required by law.




                                         -84-
           Case 1:21-cv-00971-SCJ Document 1 Filed 03/08/21 Page 85 of 85




                            CERTIFICATION OF FONT

         We hereby certify that this pleading has been prepared with Times New

Roman 14 point selection, as approved by the Court in L.R 5.1B.


         Respectfully submitted this   8th day of March, 2021.


                                        Respectfully submitted,

                                        SWIFT, CURRIE, McGHEE & HIERS

                                        /s/ Mark T. Dietrichs
                                        Mark T. Dietrichs
                                        Georgia Bar No. 221722

                                        /s/ Rebecca E. Strickland
                                        Rebecca E. Strickland
                                        Georgia Bar No. 358183
                                        Attorneys for Plaintiffs Auto-Owners
                                        Insurance Company and Owners Insurance
                                        Company
The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, Georgia 30309
Tel: 404-874-8800
Mark.dietrichs@swiftcurrie.com
Rebecca.strickland@swiftcurrie.com

4835-8497-9418, v. 2




                                         -85-
